 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (the “Agreement”) is entered between Chanticleer
Holdings, Inc., a Delaware corporation (the “Company”), and the undersigned, a
director, officer, or both, of the Company and/or one or more of its
subsidiaries (“Indemnitee”).

RECITALS

 

  A. The Company recognizes the importance, and increasing difficulty, of
obtaining adequate liability insurance coverage for its directors, officers,
employees, agents and fiduciaries.         B. The Company further recognizes
that, at the same time as the availability and coverage of such insurance has
become more limited, litigation against corporate directors, officers,
employees, agents and fiduciaries has continued to increase.         C. The
Company desires to retain and attract the services of highly qualified
individuals, such as Indemnitee, to serve the Company and, in that connection,
also desires to provide contractually for indemnification of, and advancement of
expenses to, Indemnitee to the full extent authorized by law.

 

For good and valuable consideration, the parties agree to the terms set forth
below.

 

AGREEMENT

 

1. Indemnification

 

(a) Scope. The Company agrees to hold harmless and indemnify Indemnitee against
any Damages (as defined in Section 1(c)) incurred by Indemnitee with respect to
any Proceeding (as defined in Section 1(d)) to which Indemnitee is or is
threatened to be made a party or in which Indemnitee is otherwise involved
(including, but not limited to, as a witness), to the full extent authorized by
law except that Indemnitee shall have no right to indemnification on account of:

 

(i) acts or omissions of Indemnitee that have been finally adjudged (by a court
having proper jurisdiction, and after all rights of appeal have been exhausted
or lapsed, herein “Finally Adjudged”) to be intentional misconduct or a knowing
violation of law;

 

(ii) conduct of Indemnitee that has been Finally Adjudged to be in violation of
the prohibitions against unlawful distributions in the Statute;

 

(iii) any transaction with respect to which it has been Finally Adjudged that
Indemnitee personally received a benefit in money, property or services to which
Indemnitee was not legally entitled; or

 

(iv) any suit in which it is Finally Adjudged that Indemnitee is liable for an
accounting of profits made from the purchase or sale by Indemnitee of securities
of the Company in violation of the provisions of Section 16(b) of the Securities
Exchange Act of 1934 and amendments thereto.

 

(b) Changes to Indemnification Right. Indemnitee’s right to be indemnified to
the full extent authorized by law shall include the benefits of any change,
after the date of this Agreement, in the Statute or other applicable law
regarding the right of a Delaware corporation to indemnify directors or
officers, to the extent that it would expand Indemnitee’s rights hereunder. Any
such change that would narrow or interfere with Indemnitee’s rights hereunder
shall not apply to, limit, or affect the interpretation of, this Agreement,
unless and then only to the extent that it has been Finally Adjudged that its
application hereto does not constitute an unconstitutional impairment of
Indemnitee’s contract rights or otherwise violate applicable law. In the event
the Company grants indemnification rights to any other officer or director that
are more favorable to the rights granted to Indemnitee hereunder, the Indemnitee
will automatically, and without any further action, be entitled to substantially
the same benefits set forth in such agreement with such other officer or
director.

 

1

 

 

(c) Indemnified Amounts. If Indemnitee is or is threatened to be made a party
to, or is otherwise involved (including, but not limited to, as a witness) in,
any Proceeding, the Company shall hold harmless and indemnify Indemnitee from
and against any and all losses, claims, damages, costs, expenses and liabilities
incurred in connection with investigating, defending, being a witness in,
participating in or otherwise being involved in (including on appeal), or
preparing to defend, be a witness in, participate in or otherwise be involved in
(including on appeal), such Proceeding, including but not limited to attorney’s
fees, judgments, fines, penalties, ERISA excise taxes, amounts paid in
settlement, any federal, state, local or foreign taxes imposed on Indemnitee as
a result of the actual or deemed receipt of any payments pursuant to this
Agreement, and other expenses (collectively, “Damages”), including all interest,
assessments or charges paid or payable in connection with or in respect of such
Damages.

 

(d) Definition of Proceeding. For purposes of this Agreement, “Proceeding” shall
mean any actual, pending, threatened or completed action, suit, claim,
investigation, hearing or proceeding (whether civil, criminal, administrative or
investigative, and whether formal or informal) in which Indemnitee is, has been,
or becomes involved, or regarding which Indemnitee is threatened to be made a
named defendant or respondent, based in whole or in part on or arising out of
the fact that Indemnitee is or was a director, officer, member of a board
committee, employee or agent of the Company and/or any of its subsidiaries or
that, being or having been such a director, officer, member of a board
committee, employee or agent, Indemnitee is or was serving at the request of the
Company as a director, officer, partner, employee, trustee or agent of another
corporation or of a foreign or domestic corporation, partnership, joint venture,
trust, employee benefit plan or other enterprise (each, a “Related Company”),
whether the basis of such action, suit, claim, investigation, hearing or
proceeding is alleged action or omission by Indemnitee in an official capacity
as a director, officer, committee member, partner, employee, trustee or agent or
in any other capacity while serving as a director, officer, committee member,
partner, employee, trustee or agent. “Proceeding” shall not, however, include
any action, suit, claim, investigation, hearing or proceeding instituted by or
at the direction of Indemnitee unless pursuant to an Enforcement Action (as
defined in Section 3(a)) or its institution has been authorized by the Company’s
Board of Directors (the “Board”).

 

(e) Notifications.

 

(i) Promptly after receipt by Indemnitee of notice of the commencement
(including a threatened assertion or commencement) of any Proceeding, Indemnitee
will, if it is reasonably foreseeable that a claim in respect thereof will be
made against the Company under this Agreement, notify the Chair of the Board’s
Audit Committee of the commencement thereof (the “Indemnification Notice”). A
failure to notify the Company in accordance with this subsection (e)(i) will
not, however, relieve the Company from any liability to Indemnitee under this
Agreement unless (and then only to the extent that) such failure is Finally
Adjudged to have materially prejudiced the Company’s ability to defend the
Proceeding.

 

2

 

 

 

(ii) At the same time, or from time to time thereafter, Indemnitee may further
notify the Chair of the Board’s Audit Committee, by delivery of a supplemental
Indemnification Notice (or by checking the second box and providing the
corresponding information on the initial Indemnification Notice), of any
Proceeding for which indemnification is being sought under this Agreement.

 

(f) Determination of Entitlement.

 

(i) To the extent Indemnitee has been wholly successful, on the merits or
otherwise, in the defense of any Proceeding, the Company shall indemnify
Indemnitee against all expenses incurred by Indemnitee in connection with the
Proceeding, within ten (10) days after receipt of an Indemnification Notice
delivered pursuant to subsection (e)(ii).

 

(ii) In the event that subsection (f)(i) above is inapplicable, or does not
apply to the entire Proceeding, the Company shall indemnify Indemnitee within
thirty (30) days after receipt of an Indemnification Notice delivered pursuant
to subsection (e)(ii) unless during such thirty (30) day period the Audit
Committee of the Board delivers to Indemnitee a written notice contesting
Indemnitee’s indemnification claim (the “Contest Notice”), which Contest Notice
shall state with particularity the reasons for the decision to challenge
Indemnitee’s indemnification claim and the evidence the Company would present in
any forum in which Indemnitee might seek review of such decision. The Company’s
failure to deliver a Contest Notice within thirty (30) days after the Company’s
receipt of an Indemnification Notice pursuant to subsection (e)(ii) shall
obligate the Company unconditionally to indemnify Indemnitee to the extent
requested in the Indemnification Notice.

 

(iii) At any time following receipt of a Contest Notice, Indemnitee shall be
entitled to select a forum for the review of, and in which the Company will
defend, the Contest Notice and the Company’s decision to challenge Indemnitee’s
indemnification claim. Such selection shall be made from among the following
alternatives, by delivering a written notice to the Chair of the Board’s Audit
Committee indicating Indemnitee’s selection of forum:

 

(a) A quorum of the Board consisting of directors who are not parties to the
Proceeding for which indemnification is being sought;

 

(b) Special Legal Counsel (as defined in subsection (f)(vii) below); or

 

(c) A panel of three independent arbitrators, one of whom is selected by the
Company, another of whom is selected by Indemnitee and the last of whom is
selected by the first two arbitrators so selected,

 

provided, that nothing in this Section 1(f) shall prevent Indemnitee at any time
from bringing suit against the Company to recover the amount of the
indemnification claim (whether or not Indemnitee has otherwise exhausted its
contractual remedies hereunder). In addition, any determination by a forum
selected by Indemnitee that Indemnitee is not entitled to indemnification, or
any failure to make the payments requested in the Indemnification Notice, shall
be subject to judicial review by any court of competent jurisdiction, as
described in Section 3.

 

(iv) In any forum in which the Company defends its Contest Notice and its
decision to challenge Indemnitee’s indemnification claim under this Section
1(f), the presumptions, burdens and standard of review set forth in Section 3(c)
shall apply and are incorporated into this Section 1(f) by reference, except as
otherwise expressly provided in Section 3(c).

 

3

 

 

(v) As soon as practicable, and in no event later than fifteen (15) days after
the forum has been selected pursuant to subsection (f)(iii) above, the Company
shall, at its own expense, submit the defense of its Contest Notice and the
question of Indemnitee’s right to indemnification to the selected forum.

 

(vi) The forum selected shall render its decision concerning the validity of the
Contest Notice and the Company’s decision to deny Indemnitee’s indemnification
claim within thirty (30) days after the forum has been selected in accordance
with subsection (f)(iii).

 

(vii) For the purposes of this Agreement, “Special Legal Counsel” shall mean an
attorney or firm of attorneys, selected by Indemnitee and approved by the
Company (which approval shall not be unreasonably withheld), who must not have
performed other services for the Company or Indemnitee within the last three
years.

 

2. Expense Advances.

 

(a) Generally. The right to indemnification conferred by Section 1 shall include
the right to have the Company pay Indemnitee’s attorney’s fees and other
expenses, including but not limited to out of pocket costs and disbursements,
incurred in connection with any Proceeding, or in connection with bringing,
defending and/or pursuing an Enforcement Action (as defined in Section 3(a)), as
such expenses are incurred and in advance of the final disposition of such
Proceeding or Enforcement Action (such entitlement is referred to hereinafter as
an “Expense Advance”).

 

(b) Undertaking. The Company’s obligation to provide an Expense Advance is
subject only to the following condition: if the Proceeding arose in connection
with Indemnitee’s service as a director and/or officer of the Company or member
of a committee of the Board (and not in any other capacity in which Indemnitee
rendered service, including but not limited to service to any Related Company),
then Indemnitee or his or her representative must have executed and delivered to
the Chair of the Board’s Audit Committee an undertaking (the “Statement of
Undertaking”) to repay all Expense Advances if and to the extent that it may be
Finally Adjudged that Indemnitee is not entitled to be indemnified for such
Expense Advance under one or more of clauses (i) through (iv) of the first
sentence of Section 1(a). The Statement of Undertaking need not be secured and
shall be accepted by the Company without reference to Indemnitee’s financial
ability to make repayment. No interest shall be charged on any obligation to
reimburse the Company for any Expense Advance.

 

(c) Service as Witness. Notwithstanding any other provision of this Agreement,
the Company’s obligation to indemnify, or provide Expense Advances under Section
2, to Indemnitee in connection with Indemnitee’s appearance as a witness in a
Proceeding at a time when Indemnitee has not been made a named defendant or
respondent to the Proceeding shall be absolute and unconditional, and not
subject to any of the limitations on, or conditions to, Indemnitee’s right to
indemnification or to receive an Expense Advance otherwise contained in this
Agreement.

 

3. Procedures for Enforcement.

 

(a) Enforcement. If a claim for indemnification made by Indemnitee hereunder is
not paid in full (whether or not the provisions of Section 1(f) have been
complied with, or completed), or a claim for an Expense Advance made by
Indemnitee hereunder is not paid in full within twenty (20) days from delivery
of a Statement of Undertaking to the Chair of the Board’s Audit Committee,
Indemnitee may, but need not, at any time thereafter bring suit against the
Company to recover the unpaid amount of the claim (an “Enforcement Action”).

 

4

 

 

(b) Required Indemnification. The court hearing the Enforcement Action shall
order the Company to provide indemnification or to advance expenses to
Indemnitee to the full extent sought in the Enforcement Action if it determines
that (i) the Enforcement Action is brought by Indemnitee to enforce the
Company’s obligation under Section 1(f)(ii) unconditionally to indemnify
Indemnitee to the extent requested in the Indemnification Notice where the
Company has failed timely to deliver a Contest Notice, (ii) the Company failed
to prove by clear and convincing evidence that Indemnitee is not entitled to
indemnification based on one or more of clauses (i) through (iv) of the first
sentence of Section 1(a), or (iii) Section 2(c) applies.

 

(c) Presumptions, Burdens and Standard of Review in Enforcement Action or
Company Determination. In any Enforcement Action (and, except as otherwise
expressly provided in this Section 3(c), in any review of a Contest Notice by a
forum described in Section 1(f)) the following presumptions (and limitations on
presumptions), burdens and standard of review shall apply:

 

  (i) The Company shall conclusively be presumed to have entered into this
Agreement and assumed the obligations imposed hereunder in order to induce
Indemnitee to serve or to continue to serve as an director and/or officer of the
Company and/or one or more of its subsidiaries;         (ii) This Agreement
shall conclusively be presumed to be valid and Article 5 of the Certificate
shall conclusively be presumed to be effective to waive all of the applicable
limitations in the Statute regarding indemnification;         (iii) Submission
of an Indemnification Notice in accordance with Section 1(e)(ii) or a Statement
of Undertaking to the Company shall create a presumption that Indemnitee is
entitled to indemnification or an Expense Advance hereunder, and thereafter the
Company shall have the burden of proving by clear and convincing evidence
(sufficient to rebut the foregoing presumption) that Indemnitee is not entitled
to indemnification based on one or more of clauses (i) through (iv) of the first
sentence of Section 1(a);         (iv) Indemnitee may establish a conclusive
presumption of any objective fact related to an event or occurrence by
delivering to the Company a declaration made under penalty of perjury that such
fact is true, provided, that no such presumption may be established with respect
to the ultimate conclusions set forth in any of clauses (i) through (iv) of the
first sentence of Section 1(a);         (v) If Indemnitee is or was serving as a
director, officer, employee, trustee or agent of a corporation of which a
majority of the shares entitled to vote in the election of its directors is held
by the Company or in an executive or management capacity in a partnership, joint
venture, trust or other enterprise of which the Company or a wholly-owned
subsidiary of the Company is a general partner or has a majority ownership, then
such corporation, partnership, joint venture, trust or enterprise shall
conclusively be deemed a Related Company and Indemnitee shall conclusively be
deemed to be serving such Related Company at the request of the Company;

 

5 

 

 

  (vi) Neither (a) the failure of the Company (including but not limited to the
Board, the Company’s officers, independent counsel, Special Legal Counsel, any
arbitrator or the Company’s shareholders) to make a determination prior to the
commencement of the Enforcement Action whether indemnification, or payment of an
Expense Advance, of Indemnitee is proper in the circumstances, nor (b) an actual
determination by the Company, the Board, the Company’s officers, independent
counsel, Special Legal Counsel, any arbitrator or the Company’s shareholders
that Indemnitee is not entitled to indemnification or payment of an Expense
Advance shall be a defense to the Enforcement Action, create a presumption that
Indemnitee is not entitled to indemnification hereunder or be considered by a
court in an Enforcement Action, which shall conduct a de novo review of the
relevant issues; and         (vii) If the court hearing the Enforcement Action
is unable to make either of the determinations specified in Sections 3(b)(i) or
3(b)(ii), the court hearing the Enforcement Action shall nonetheless order the
Company to provide indemnification or to advance expenses to Indemnitee to the
full extent sought in the Enforcement Action if it determines that Indemnitee is
fairly and reasonably entitled to such indemnification or Expense Advance in
view of all of the relevant circumstances, and without regard to the limitations
set forth in clauses (i) through (iii) of the first sentence of Section 1(a). In
determining whether Indemnitee is fairly and reasonably entitled to such
indemnification or expense advance, the court shall weigh (a) the relative
benefits received by the Company and/or any of its subsidiaries or any Related
Company, or any of their affiliates other than Indemnitee, on the one hand, and
Indemnitee on the other from the transaction from which such Proceeding arose or
to which such Proceeding relates, and (b) the relative fault of the Company
and/or any of its subsidiaries or any Related Company, or any of their
affiliates other than Indemnitee, on the one hand, and of Indemnitee on the
other in connection with the transaction that resulted in such Damages, as well
as any other relevant equitable considerations. The relative fault of the
Company and/or any of its subsidiaries or any Related Company, or any of their
affiliates other than Indemnitee, on the one hand, and of Indemnitee on the
other shall be determined by reference to, among other things, the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent the circumstances resulting in such Damages. If either (Y) the relative
benefits received by the Company and/or any of its subsidiaries or any Related
Company, or any of their affiliates other than Indemnitee, exceed the relative
benefits received by Indemnitee, or (Z) the relative fault of the Company and/or
any of its subsidiaries or any Related Company, or any of their affiliates other
than Indemnitee, exceeds the relative fault of Indemnitee, then Indemnitee shall
be entitled to the full amount of indemnification and/or Expense Advance sought
in the Enforcement Proceeding.

 

(d) Attorneys’ Fees and Expenses for Enforcement Action. In any Enforcement
Action, the Company shall hold harmless and indemnify Indemnitee against all of
Indemnitee’s attorney’s fees and expenses in bringing, defending and/or pursuing
the Enforcement Action (including but not limited to attorney’s fees at any
stage, and on appeal); provided, however, that the Company shall not be required
to provide such indemnification for such fees and expenses if it is Finally
Adjudged that Indemnitee knew prior to commencement of the Enforcement Action
that Indemnitee was not entitled to indemnification based on any of clauses (i)
through (iv) of the first sentence of Section 1(a).

 

6 

 

 

4. Defense of Claim. With respect to any Proceeding as to which Indemnitee has
provided notice to the Company pursuant to Section 1(e)(i):

 

(a) The Company may participate therein at its own expense.

 

(b) The Company (jointly with any other indemnifying party similarly notified,
if any) may assume the defense thereof, with counsel reasonably satisfactory to
Indemnitee. After notice from the Company to Indemnitee of its election to so
assume the defense thereof, the Company shall not be liable to Indemnitee under
this Agreement for any legal fees or other expenses (other than reasonable costs
of investigation) subsequently incurred by Indemnitee in connection with the
defense thereof unless (i) the employment of counsel by Indemnitee or the
incurring of such expenses has been authorized by the Company, (ii) Indemnitee
shall have concluded that there is a reasonable possibility that a conflict of
interest could arise between the Company and Indemnitee in the conduct of the
defense of such Proceeding, which conflict of interest shall be conclusively
presumed to exist upon Indemnitee’s delivery to the Company of a written
certification of such conclusion, or (iii) the Company shall not in fact have
employed counsel to assume the defense of such Proceeding, in each of which
cases the legal fees and other expenses of Indemnitee shall be at the expense of
the Company. The Company shall not be entitled to assume the defense of a
Proceeding brought by or on behalf of the Company or as to which Indemnitee
shall have reached the conclusion described in clause (ii) above.

 

(c) The Company shall not be liable for any amounts paid in settlement of any
Proceeding effected without its written consent.

 

(d) The Company shall not settle any Proceeding in any manner that would impose
any penalty or limitation on Indemnitee without Indemnitee’s written consent.

 

(e) Neither the Company nor Indemnitee will unreasonably withhold its or his or
her consent to any proposed settlement of any Proceeding.

 

(f) In addition to all the requirements above, if Company has directors and
officers liability insurance, or other insurance, with a panel counsel
requirement that may be triggered then or at some future point by the matter for
which indemnity is owed to Indemnitee, then Indemnitee shall use such panel
counsel, unless there is an actual conflict of interest with representation by
all such panel counsel, or unless and to the extent Company waives such
requirement in writing.

 

5. Maintenance of D&O Insurance.

 

(a) Subject to Section 5(c) below, during the period (the “Coverage Period”)
beginning on the date of this Agreement and ending at the later of six (6) years
following the time Indemnitee is no longer serving as either a director or
officer of the Company and/or one or more subsidiaries or any Related Company,
or at the end of such longer period during which Indemnitee believes that a
reasonable possibility of exposure to a Proceeding or Damages persists (which
extended period must be consented to by the Company, such consent not to be
unreasonably withheld), the Company shall maintain a directors’ and officers’
liability insurance policy in full force and effect or shall have purchased or
otherwise provided for a run-off or tail policy or endorsement to such existing
policy (“D&O Insurance”), providing in all respects coverage at least comparable
to and in similar amounts, and with similar exclusions, as that obtained by
other similarly situated companies as determined in good faith by any of the
parties referenced in Section 1(f)(iii)(a) through (c).

 

7

 

 

(b) Under all policies of D&O Insurance, Indemnitee shall during the Coverage
Period be named as an insured in such a manner as to provide Indemnitee the same
rights and benefits, subject to the same limitations, as are accorded to the
Company’s directors or officers most favorably insured by such policy, and each
insurer under a policy of D&O Insurance shall be required to provide Indemnitee
written notice at least thirty (30) days prior to the effective date of
termination of the policy.

 

(c) The Company shall have no obligation to obtain or maintain D&O Insurance to
the extent that such insurance is not reasonably available, the premium costs
for such insurance are disproportionate to the amount of coverage provided, or
the coverage provided by such insurance is so limited by exclusions as to
provide an insufficient benefit, such determination to be made by any of the
parties referenced in Section 1(f)(iii)(a) through (c).

 

(d) It is the intention of the parties in entering into this Agreement that the
insurers under the D&O Insurance, if any, shall be obligated ultimately to pay
any claims by Indemnitee which are covered by D&O Insurance, and nothing herein
shall be deemed to diminish or otherwise restrict the Company’s or Indemnitee’s
right to proceed or collect against any insurers under D&O Insurance or to give
such insurers any rights against the Company or Indemnitee under or with respect
to this Agreement, including but not limited to any right to be subrogated to
the Company’s or Indemnitee’s rights hereunder, unless otherwise expressly
agreed to by the Company and Indemnitee in writing. The obligation of such
insurers to the Company and Indemnitee shall not be deemed reduced or impaired
in any respect by virtue of the provisions of this Agreement.

 

(e) No indemnification pursuant to this Agreement shall be provided by the
Company for Damages or Expense Advances that have been paid directly to
Indemnitee by an insurance carrier under a policy of D&O Insurance or other
insurance maintained by the Company.

 

(f) In the event of payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of Indemnitee to
recover the same amounts from any insurer or other third person (other than
another person with indemnification rights against the Company substantially
similar those of Indemnitee under this Agreement). Indemnitee shall execute all
documents required and take all acts necessary to secure such rights and enable
the Company effectively to bring suit to enforce such rights.

 

6. Partial Indemnification; Mutual Acknowledgment; Contribution.

 

(a) Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of any
Damages in connection with a Proceeding, but not for the total amount thereof,
the Company shall nevertheless indemnify Indemnitee for the portion of such
Damages to which Indemnitee is entitled.

 

(b) Mutual Acknowledgment. The Company and Indemnitee acknowledge that, in
certain instances, federal law or public policy may override applicable state
law and prohibit the Company from indemnifying Indemnitee under this Agreement
or otherwise. For example, the Company and Indemnitee acknowledge that the
Securities and Exchange Commission (the “SEC”) has taken the position that
indemnification is not permissible for liabilities arising under certain federal
securities laws, and federal legislation prohibits indemnification for certain
ERISA violations. Furthermore, Indemnitee understands that the Company has
undertaken or may be required in the future to undertake with the SEC to submit
for judicial determination the issue of the Company’s power to indemnify
Indemnitee in certain circumstances; all of the Company’s obligations under this
Agreement will be subject to the requirements of any such undertaking required
by the SEC to be made by the Company.

 

8

 

 

(c) Contribution. If the indemnification provided under Sections 1, 2 and 6 is
unavailable by reason of any of the circumstances specified in one or more of
clauses (i) through (iii) of the first sentence of Section 1(a) then, in respect
of any Proceeding in which the Company is jointly liable with Indemnitee (or
would be if joined in such Proceeding), the Company shall contribute to the
amount of Damages (including attorney’s fees) actually and reasonably incurred
and paid or payable by Indemnitee in such proportion as is appropriate to
reflect (i) the relative benefits received by the Company and/or any of its
subsidiaries or any Related Company, or any of their affiliates other than
Indemnitee, on the one hand, and Indemnitee on the other from the transaction or
events from which such Proceeding arose or to which such Proceeding relates, and
(ii) the relative fault of the Company and/or any of its subsidiaries or any
Related Company, or any of their affiliates other than Indemnitee, on the one
hand, and of Indemnitee on the other in connection with the transaction or
events that resulted in such Damages, as well as any other relevant equitable
considerations. The relative fault of the Company and/or any of its subsidiaries
or any Related Company, or any of their affiliates other than Indemnitee, on the
one hand, and of Indemnitee on the other shall be determined by reference to,
among other things, the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent the circumstances resulting in
such Damages. The Company agrees that it would not be just and equitable if
contribution pursuant to this Section 6(c) were determined by pro rata
allocation or any other method of allocation that does not take account of the
foregoing equitable considerations.

 

7. Release of Claims Relating to Officer’s Failure to Discharge Duties. If
Indemnitee is an officer of the Company and/or one or more of its subsidiaries,
the indemnification and other rights and benefits provided to Indemnitee by this
Agreement shall apply fully with respect to any Proceeding in which it is
claimed or adjudicated that Indemnitee is liable to the Company and/or one or
more of its subsidiaries by reason of having failed to discharge the duties of
Indemnitee’s office, and the Company hereby irrevocably releases all such claims
and liabilities, agrees to cause its subsidiaries to release all such claims,
and agrees to hold Indemnitee harmless with respect to any such claims;
provided, however, that the foregoing indemnification, release and hold harmless
obligations of the Company shall have no application with respect to claims by
and liabilities to the Company based upon actions or omissions described in one
or more of clauses (i) through (iv) of the first sentence of Section 1(a).

 

8. Miscellaneous.

 

(a) This Agreement shall be interpreted and enforced in accordance with the laws
of the State of Delaware.

 

(b) This Agreement shall be binding upon Indemnitee and upon the Company, its
successors and assigns, and shall inure to the benefit of Indemnitee,
Indemnitee’s heirs, personal representatives and assigns and to the benefit of
the Company, its successors and assigns. The Company shall require any successor
to the Company (whether direct or indirect, by purchase, merger, consolidation
or otherwise) to all or substantially all of the business or assets of the
Company, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place.

 

(c) Indemnitee’s rights to indemnification and advancement of expenses under
this Agreement shall not be deemed exclusive of any other or additional rights
to which Indemnitee may be entitled under the Certificate or the Bylaws of the
Company, any vote of shareholders or disinterested directors, the Statute or
otherwise, whether as to actions or omissions in Indemnitee’s official capacity
or otherwise. The Company hereby acknowledges that Indemnitee has or may have
certain rights to indemnification, advancement of expenses and/or insurance
provided by third party indemnitors, such as an employer. The Company hereby
agrees (i) that the Company is the indemnitor of first resort (i.e., the
Company’s obligations to Indemnitee are primary and any obligation of the third
party indemnitors to advance expenses or to provide indemnification for the same
expenses or liabilities incurred by Indemnitee are secondary) and (ii) that the
Company shall be required to advance the full amount of expenses incurred by
Indemnitee and shall be liable for the full amount of all Damages and Expense
Advances required by the terms of this Agreement, the Certificate and the
Bylaws, without regard to any rights Indemnitee may have against third party
indemnitors. The Company further agrees that no advancement or payment by the
third party indemnitors on behalf of Indemnitee with respect to any claim for
which Indemnitee has sought indemnification or advancement from the Company
shall affect the foregoing and the third party indemnitors shall have a right of
contribution and/or be subrogated to the extent of such advancement or payment
to all of the rights of recovery of Indemnitee against the Company.

 

9

 

 

(d) Nothing in this Agreement shall confer upon Indemnitee the right to continue
to serve as a director and/or officer of the Company or any of its subsidiaries
or any Related Company. If Indemnitee is an officer of the Company, then, unless
otherwise expressly provided in a written employment agreement between the
Company and Indemnitee, the employment of Indemnitee with the Company shall be
terminable at will by either party. The indemnification and release provided
under this Agreement shall apply to any and all Proceedings, notwithstanding
that Indemnitee has ceased to be a director, officer, partner, employee, trustee
or agent of the Company, any of its subsidiaries or a Related Company, and shall
inure to the benefit of the heirs, executors and administrators of Indemnitee.

 

(e) If any provision or provisions of this Agreement shall be held to be
invalid, illegal or unenforceable for any reason whatsoever, then: (i) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including, without limitation, all portions of any paragraphs of this
Agreement containing any such invalid, illegal or unenforceable provision that
are not themselves invalid, illegal or unenforceable) shall not in any way be
affected or impaired thereby; and (ii) to the fullest extent possible, the
provisions of this Agreement (including, without limitation, all portions of any
paragraphs of this Agreement containing any such invalid, illegal or
unenforceable provision, that are not themselves invalid, illegal or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, illegal or unenforceable.

 

(f) Any notices or communications to be given or required to be given under this
Agreement shall be given by personal delivery or registered airmail, overnight
courier, telex, facsimile or electronic mail at the address set forth on the
signature page hereto (or such other address as the relevant party provides the
other party in writing. Notices and communications shall be deemed received by
the addressee on the date of delivery if delivered in person, on the third (3rd)
day after mailing if delivered by registered airmail, on the next business day
after mailing if sent by overnight courier, on the next business day if sent by
telex or facsimile, or upon confirmation of delivery when directed to the
electronic mail address described above if sent by electronic mail.

 

(g) No amendment, modification, termination or cancellation of this Agreement
shall be effective unless in writing signed by both parties hereto.

 

(h) If Indemnitee has previously executed an indemnification agreement with the
Company, this Agreement supersedes such prior indemnification agreement in its
entirety.

 

(i) This Agreement may be executed in two counterparts, each of which shall be
deemed an original, but both of which together shall constitute one and the same
instrument.

 

[signature page follows]

 

10

 

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement
effective as of the last date indicated below.

 

“COMPANY”   “INDEMNITEE” CHANTICLEER HOLDINGS, INC.,   an individual a Delaware
corporation    

 

By:     By:   Name: Michael D. Pruitt   Print Name: Title: Chief Executive
Officer       Date:     Date:   Address   Address

 

 

 

SIGNATURE PAGE TO CHANTICLEER HOLDINGS, INC. INDEMNIFICATION AGREEMENT

 

